IN THE SUPREME COURT OF THE STATE OF DELAWARE

LARRY BATES,1                                    §
                                                 §       No. 536, 2014
                                                 §
         Respondent-Below, Appellant,            §       Court Below: Family Court
                                                 §       of the State of Delaware,
         v.                                      §       in and for New Castle County
                                                 §
KRISTEN BATES,                                   §
                                                 §       File No. CN10-05771
                                                 §       Petition No. 14-07669
         Petitioner-Below, Appellee.             §

                                   Submitted: May 6, 2015
                                    Decided: May 6, 2015

         Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.

                                          ORDER

         This 6th day of May 2015, upon consideration of the parties’ briefs and the

record below, it appears to the Court that:

         (1) In this appeal from a custody and visitation order of the Family Court,

and the denial of a motion for reargument, the appellant-Father complains that the

Family Court erred as a matter of law by considering facts predating a stipulated

order entered between the parties, and by grounding its decision in factual

determinations not supported by the record. But, as the Family Court found, it was

duty bound by 13 Del. C. § 722 to consider the best interests of the child in

deciding on the petition to modify and the parties’ stipulation explicitly indicated it

1
    This Court has assigned pseudonyms to the parties under Supreme Court Rule 7(d).


                                                     1
would have no res judicata effect. Although, for a number of obvious reasons,2

any court should hesitate to modify the status quo agreed to by parties in a

stipulated order based only on circumstances that were understood before that

order was entered, the Family Court here considered many events post-dating the

stipulation and was required, as it did, to take into account the full record of

relevant evidence bearing on what was best for the child.3

       (2)     Furthermore, although the appellant-Father understandably has

heartfelt concerns about the reduction in his rights to see his child, and points to

evidence that cuts against the Family Court’s determinations, the findings of the

Family Court that buttressed its decision to modify the appellant-Father’s custodial

rights were well-supported in the record, must be given deference by this Court,

and reflected a careful consideration of the relevant statutory factors. 4 For these

reasons, we affirm the judgment of the Family Court on the basis of its opinion

dated August 12, 2014, and its letter decision and order denying the appellant-

Father’s motion for reargument dated September 10, 2014.




2
  Cf. Friant v. Friant, 553 A.2d 1186, 1191 (Del. 1989) (noting that courts should be careful not
to unsettle custody matters affecting a child’s life too frequently because of the “overriding
policy purpose of the Delaware child custody laws, i.e., to provide for the best interests of the
child on a continuing, but non-disruptive, basis”) (emphasis added).
3
  See 13 Del. C. § 722.
4
  See, e.g., Simpson v. Stark, 100 A.3d 1022 (Del. 2014) (“We will not substitute our opinion for
the inferences and deductions of the trial judge if those inferences are supported by the record.”).


                                                     2
     NOW, THEREFORE, IT IS HEREBY ORDERED that the judgments of the

Family Court are AFFIRMED.

                                   BY THE COURT:
                                   /s/ Leo E. Strine, Jr.
                                   Chief Justice




                                   3